NIELDS, District Judge.
This is an action at law to recover threefold damages under the Clayton Anti-Trust Act § 4 and Sherman Anti-Trust Act § 7 (15 USCA § 15), alleged to have been sustained by the plaintiff.
The matter now before the court is defendant’s motion for a bill of particulars in such an action. The Conformity Act (28 USCA § 724) and the state eases do not deprive the federal court of the right to exercise its discretion in the matter. Upon the authority of Locker v. American Tobacco Co. (D. C.) 194 F. 232; Alaska S. S. Co. v. Katzeek, 16 F.(2d) 210 (C. C. A. 9); and Harry Prochaska, Inc. v. Consolidated-Lithographing Corp. (D. C.) 51 F.(2d) 362, defendant’s motion will be granted to the extent indicated at the hearing.